DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1, 11, 12, 14 and 16, the cancellation of claims 2-5, 13 and 18, and the addition of new claims 20 and 21, have been accepted.

Allowable Subject Matter

Claims 1, 6-12, 14-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Non-Final Office Action, mailed June 21, 2021, claims 3 and 15 were rejected under 35 USC 112 for insufficient antecedent basis, claims 1, 4 and 5 were rejected under 35 USC 103 as being unpatentable over Fishman et al. (U.S. Patent Publication 2016/0284331) in view of the US Patent to Jespersen (3,649,737), and the US Patent application Publication to Shaw et al. (US 2018/0102121), claims 2 and 3 were rejected under 35 USC 103 as being unpatentable over Fishman et al., Jespersen and Shaw et al., and further in view of Ganem et al. (US 2014/0044293), claims 6 and 7 
In response, the Applicant has amended claims 1, 11, 12, 14 and 16, has canceled claims 2-5, 13 and 18, and added claims 20 and 21.
As remarked by the Applicant, similar to the remarks made in the Allowance of child application 17/237854:
Independent claim 1 has been amended to include/clarify limitations not found in the cited prior art. For example, claim 1 includes limitations that the housing comprises a plurality of bobbins (Fig. 9) with each bobbin positioned beneath a different bar on the vibraphone (Fig. 9). The housing of Fishman (303 in Fig. 3 with spacer 308) is similar to the base 112, top 113, and separator 115 of Applicant’s bobbin. In other words, the 
Applicant teaches multiple bobbins in a housing, each under a distinct note of a percussion instrument, such as the vibraphone. The housing is elongated to span the distance of the vibraphone keys and comprises multiple bobbins, rather than a single bobbin as taught in Fishman.
Additionally, Applicant’s two coils produce two different signals at the same time—analog and digital—rather than converting all analog signals to digital signals. The ability to produce and amplify both analog and digital (para. 33, line 10 and para. 34) is not taught by Fishman or other prior art, including Siegelman and Babicky. 
In other words, even if the bobbin of Fishman was duplicated or separated into multiple components, it would still not achieve the claimed limitations—namely the ability to isolate each note using a combination of buffers and filters for each bobbin and to transmit both digital and analog signals from respective coils.
Jespersen requires winding coils in opposite directions to reduce interference and fails to cure the deficiencies of Fishman. 
By including dual coils with separate buffers and filters, Applicant has been able to isolate notes of the vibraphone and transmit both analog and digital signals.
After further search and consideration of the prior art, it has been deemed that a 
Therefore, given no prior art could be found which teaches or fairly suggests, alone or in combination, all the claimed elements of the present invention, independent claims 1 and 12, and its dependent claims 6-11, 14-17 and 19-21, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        12/30/2021